*664Opinion by
Judge BERNARD.
When two men seek to be declared the father of a child, Colorado's paternity statutes establish a process to resolve their claims and to declare which man will be the child's father under the law. The statutes accomplish this end by creating presumptions of paternity. These presumptions may be rebutted by clear and convincing evidence. If two men each establish a presumption that is not rebutted, the statutes prescribe a method for resolving the conflict between them: the trial court determines which presumption should control based on the weightier considerations of policy and logic. Our supreme court addressed this method in N.A.H. v. S.L.S., 9 P.3d 354, 859-65 (Colo.2000), concluding that it must include consideration of the child's best interests.
In this case, two men each established presumptions of paternity that were not rebutted. To resolve these competing presumptions, the magistrate applied the statutory method and, as a result, named one of them the child's legal father. In doing so, the magistrate did not articulate the burden of proof he used to resolve the conflict.
On review, the district court held that the burden of proof used to resolve competing presumptions is the preponderance standard. On appeal, we are asked to reverse this legal conclusion because, one party asserts, the correct burden of proof is the clear and convincing standard. We disagree with that assertion, and, as a result, we affirm.
I. Background
A. The Parties
S.V. (mother) and T.V. (husband) had been married a short time when a son, C.L.S., was conceived in early 2006. Mother also had a short, intimate relationship with T.R.S. (boyfriend) at the same time.
Mother filed for dissolution of marriage later in 2006, before the son was born. Mother and husband executed a separation agreement a few days before the son's birth, which did not refer to any children or a pregnancy. The dissolution decree, issued in February 2007 after the son was born at the end of 2006, also does not refer to any children.
At the time of the son's birth, his birth certificate did not list a father.
Mother and boyfriend began dating again in the spring of 2007, about three months after the son was born. Genetic testing was performed a short time later. It exeluded boyfriend as the son's biological father. However, although he was aware of these results, boyfriend acted as the son's father, signed an acknowledgement of paternity, and added his name to the son's birth certificate as the son's father.
Mother did not notify husband that boyfriend had been listed on the birth certificate as the son's father. Husband did not know that boyfriend had formally acknowledged being the son's father.
Boyfriend, mother, and the son then began to live together. Mother and boyfriend had another child. They ended their relationship in the summer of 2008. Boyfriend then asked a court to grant him parental responsibilities for the son. The court awarded him some parenting time. He paid mother child support, and maintained health insurance on both children.
B. The Proceedings
In the course of applying for governmental benefits, mother worked with the local child support enforcement unit. Based on information that mother provided, the enforcement unit sought an order establishing husband as the son's legal father and requiring him to pay mother a regular amount to support the son. In October 2008, genetic testing established a 99.99% probability that husband was the son's biological father.
Onee the enforcement unit learned that boyfriend had signed an acknowledgement that he was the son's father and that boyfriend's name had been placed on the son's birth certificate, the unit filed this case to determine the son's legal father, naming both husband and boyfriend. Husband then sought an allocation of parental responsibilities for the son.
After a hearing, the magistrate entered a series of findings. First, he found that there *665were competing statutory presumptions of paternity. On the one hand, husband was presumed to be the son's legal father because he was married to mother when the child was conceived and born, and genetic testing indicated that he was the son's biological father. On the other hand, boyfriend was presumed to be the son's legal father because he voluntarily acknowledged that he was the son's father, and he held the son out as his child.
Second, the magistrate made findings about husband's and boyfriend's conduct. Husband knew mother was pregnant when they separated and before their marriage was dissolved; however he did not take any action to claim the son as his child. Boyfriend knew that he was not the son's biological father, but he decided to have his name entered on the son's birth certificate as the son's father, and he cared for the son as his own child while he lived with mother.
Third, the magistrate resolved the competing presumptions of paternity by finding that it was in the child's best interests to declare boyfriend to be the son's legal father.
Husband asked the district court to review the magistrate's order. He asserted that the facts did not establish the statutory presumption that boyfriend voluntarily acknowledged that he was the son's father. Then, he argued that the magistrate did not articulate the burden of proof that he used to resolve the competing presumptions of paternity, and that the clear and convincing standard should apply.
The district court concluded that the magistrate's finding that boyfriend satisfied the statutory presumption that he voluntarily acknowledged paternity "appear[ed] to be er- » ror." This statutory presumption requires that any other man presumed to be the father must consent in writing to the ac-knowledgement. That did not happen here. However, the district court concluded that this error was "ultimately harmless" because boyfriend had also established a second presumption of paternity.
The district court then held that the proper burden of proof to be employed when resolving competing presumptions of paternity is the preponderance standard. The court reasoned that (1) the statute establishing the method for resolving competing paternity presumptions is ambiguous; (2) applying the clear and convincing evidence standard would lead to absurd results; (8) the language de-seribing the resolution method uses language "impl[ying]" that the preponderance standard should apply; and (4) because the resolution method requires that the presumptions be balanced against each other and with the child's best interests, "a preponderance standard seems to be the only rational standard to apply." Reviewing the magistrate's order based on the preponderance standard, the district court upheld the magistrate's decision.
On appeal, husband contends that the district court committed reversible error by rejecting the clear and convincing standard in favor of the preponderance standard. We disagree.
IL Analysis
A. Preliminary Issue
Boyfriend submits that husband did not argue to the magistrate that he should employ the clear and convincing standard when determining the weightier considerations of policy and logic. Therefore, he continues, we should not consider the issue on appeal.
However, husband raised the issue in the district court. See People in Interest of K.L-P., 148 P.3d 402, 408 (Colo.App.2006)("a party seeking review of a magistrate's decision must raise a particular issue in the district court"). And there is no indication in the record that boyfriend informed the district court that the issue was not raised before the magistrate. Rather, the record shows that boyfriend only contested husband's arguments on the merits. We therefore conclude that boyfriend waived this objection to our consideration of this issue because he did not object in the district court. See C.S. v. People, 83 P.3d 627, 685 (Colo.2004).
B. General Principles
We must interpret Colorado's paternity statutes to resolve this appeal. Statutory interpretation raises an issue of law that *666we review de novo. Specialty Restaurants Corp. v. Nelson, 281 P.3d 398, 897 (Colo.2010).
When interpreting a statute, our goal is to determine, and then carry out, the legislature's intent. People v. Hickman, 988 P.2d 628, 634 (Colo.1999). We presume that the legislature "intends a just and reasonable result when it enacts a statute, and a statutory construction that defeats the legislative intent will not be followed." Kauntz v. HCA-Healthone, LLC, 174 P.3d 813, 816 (Colo.App.2007).
In our analysis, we first look at the statute's language and give effect to the words and phrases according to their plain and ordinary meanings. People v. McIntier, 134 P.3d 467, 472 (Colo.App.2005). In doing so, we employ rules of grammar and common usage. Jefferson County Bd. of Equalization v. Gerganoff, 241 P.8d 982, 985 (Colo.2010).
We consider the statute as a whole and interpret it in the way that gives "consistent, harmonious, and sensible effect" to all its parts. McIntier, 184 P.3d at 472. We do not interpret a statute in a way that would render parts of it meaningless or absurd. Id. If the statute's language is clear, and we can discern the legislature's intent with certainty, we do not resort to other rules of statutory interpretation. W. Fire Truck, Inc. v. Emergency One, Inc., 134 P.3d 570, 573 (Colo.App.2006).
Because the paternity statutes at issue here are part of the Colorado Children's Code, we must liberally construe them "to serve the welfare of children and the best interests of society." § 19-1-102(2), C.R.S. 2011; People in Interest of SX.M., 271 P.8d 1124, 1130 (Colo.App.2011). We must "avoid any technical reading ... that would disregard the best interests of the child." C.S., 88 P.3d at 635.
Colorado's paternity statutes are based on the Uniform Parentage Act (UPA). N.AH., 9 P.3d at 360. Because our statutes are based on a model code, we may look to authority from other states interpreting their versions of the code for persuasive authority. See Swan v. American Family Mut. Ins. Co., 8 P.3d 546, 548 (Colo.App.2000); see also § 19-4-126, C.R.S8.2011 (paternity statutes to be construed "to effectuate its general purpose to make uniform the law ... among states enacting it").
C. Colorado's Paternity Statutes and N.A.H.
Our paternity statutes establish a mechanism for establishing a father-child relationship. § 19-4-104, C.R.S.2011. The first step in this process is determining whether a man is presumed to be a child's father. § 19-4-105(1), C.R.S.2011. There are six statutory presumptions. § 19-4-105(1)(a)-(f), CRS. 2011.
The magistrate found that four of these presumptions existed here. Two applied to husband:
e § 19-4-105(1)(a) (the man and the child's mother were married and the child was born during the marriage) (also known as the presumption of legitimacy); and
§ 19-4-105(1)(F) (genetic tests establish that the probability of a man's parentage of the child is 97% or higher) (also known as the presumption of biology).
Two applied to boyfriend:
® § 19-4-105(1)(d) (the man received the child into his home and openly held the child out as his natural child); and
§ 19-4-105(1)(e) (the man acknowledges his paternity in writing, but, if another man is also presumed to be the father, the other man has given written consent to the acknowledgement).
Onee presumptions are established, they may be rebutted by clear and convincing evidence. § 19-4-105(2)(a), C.R.S.2011. That did not occur here. However, on review, the district court determined that the evidence did not support one of the presumptions applying to boyfriend because husband did not provide written consent for boyfriend to acknowledge the son as his child. Thus, the district court concluded, this presumption was rebutted, in effect, because one of the factors necessary to establish it was not met. See Courtney v. Roggy, 302 S.W.3d 141, 146 *667(Mo.Ct.App.2009) (under Missouri's version of the UPA, the first step in the process is to determine whether a presumption of paternity is rebutted by clear and convincing evidence).
The second step in the process oceurs after the presumptions are established and have not been rebutted. "If two or more presumptions arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic controls." § 19-4-105(2)(a). This language establishes the method to resolve competing presumptions of paternity that is the focus of this appeal. N.A.H., 9 P.3d at 860; see also Courtney, 802 S.W.3d at 146 (the second step of the process is to weigh any remaining competing unrebutted presumptions to determine the one which is, on the facts, based on the weightier considerations of policy and logic).
N.AH. reached two conclusions that guide our analysis. First, none of the statutory presumptions of paternity is conclusive. 9 P.38d at 361. That means, as relevant here, that neither the presumption of biology, nor the presumption of legitimacy, is conclusive, and neither presumption "automatically eliminates other presumptions of fatherhood." Id. at 861-62.
Second, assuming that competing presumptions have not been disproved by clear and convincing evidence, the trial court must then decide, under section 19-4-105(2)(a), which man should be declared the child's legal father based on the "weightier considerations of policy and logic." This is a "fact-intensive" inquiry; "all the facts considered ... should bear directly on the child's best interests"; and the trial court resolves the competing presumptions by focusing on "the best interests of the child and mak[ing] determinations of paternity with that standard at the forefront." N.A.H., 9 P.3d at 362, 365.
The requirement that the child's best interests be the focus stems from the observation that "despite the numerous burdens and benefits of being a father ... it is the child who has the most at stake in a paternity proceeding." Id. at 864 (quoting McDaniels v. Carlson, 108 Wash.2d 299, 311, 788 P.2d 254, 262 (1987)). Indeed, our supreme court observed that, "[in] some cases, the child's best interests may not match the best interests of any of the adults involved." N.A.H., 9 P.3d at 865.
These two holdings-that none of the statutory presumptions is conclusive and that the child's best interests are a necessary consideration in weighing competing presumptions-lead us to a third. When there are competing unrebutted presumptions of paternity, the main object of Colorado's paternity statutes is not necessarily to "identify as the father the man most likely to have been the biological father of the child." See David D. Meyer, Parenthood in a Time of Transition: Tensions Between Legal, Biological, and Social Conceptions of Parenthood, 54 Am. J. Comp. L. 125, 180 (Fall 2006)(stating that the main object of the UPA is to determine who is the biological father).
The result of a final determination of paternity is to render one presumptive father the child's parent. The other presumptive father becomes a nonparent who does not have rights to visit a child or to make any decisions about the child's education, health, or upbringing. In re Marriage of Ohr, 97 P.8d 854, 857 (Colo.App.2004). This is because a child can have only one legal father. N.A.H., 9 P.3d at 360.
When N.A.H. was decided, the legislature had not "define[d] the best interests of the child in the context of a paternity proceeding." Id. at 864. There was no reference in section 19-4-105(2)(a) to what factors the trial court should consider as part of its evaluation of the "weightier considerations of policy and logic."
We note that this changed in 2008. Then, the legislature amended section 19-4-105(2)(a) by adding eight factors that the judge or magistrate "shall consider" when evaluating the "weightier considerations of policy and logic." § 19-4-105(2)(a)(D-(VIII), C.R.S.2011. At least five of the eight factors focus on the child, such as "[t] he length of time during which the presumed father has assumed the role of father of the child," *668section 19-4-105(@)(a)(Il); "[the nature of the father-child relationship," section 19-4-105(@)(a)(IV); "[t] he age of the child," seetion 19-4-105(2)(a)(V); "[t] he relationship of the child to any presumed father or fathers," section 19-4-105(@)(a)(VI); and "[alny other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed father or fathers or the chance of other harm to the child," section 19-4-105(2)(a) (VIII).
These factors were taken almost verbatim from the 2000 version of the UPA. They are found in section 608(b) of that act, which requires courts to evaluate the "best interest" of the child, "including the following factors," when deciding whether to deny a motion requesting genetic testing. UPA § 608(b), 9B U.L.A. 348 (2000).
We also note that, in 2008, the legislature amended the statute that addresses genetic tests to determine parentage, section 13-25-126, C.R.S.2011, in ways that are pertinent here. First, the legislature softened the effect of biological testing on the presumption of legitimacy. It changed the language "the presumption of legitimacy ... is overcome" by genetic tests "show[ing] that the husband ... is not the parent" to "the presumption of legitimacy ... may be overcome" by such tests. Compare ch. 42, see. 1, § 18-25-126(1)(e)(IV), 1991 Colo. Sess. Laws 248, with ch. 163, see. 1, § 18-25-126(1)(), 2003 Colo. Sess. Laws 1240 (emphasis added).
Second, before the 2003 amendments, the statute prescribed different effects on the presumption of paternity for genetic tests resulting in a probability of parentage less than 97% and a probability of parentage of 97% or greater. Now, the statute only creates a presumption when genetic tests indicate a probability of parentage of 97% or greater. Compare ch. 42, see. 1, § 18-25-126(1)(e)(II)-(III), 1991 Colo. Sess. Laws 248, with ch. 168, see. 1, § 18-25-126(1)(g), 2008 Colo. Sess. Laws 1240.
Third, the amendments specified the type of evidence that a man can use to rebut the presumption that he is the father based on genetic testing. Before 2003, the statute read that "[olther expert testimony can be offered to rebut the presumption, but cannot prohibit the presumption from attaching." Now, this presumption may only be rebutted by a genetic test that either excludes a man as the child's father or identifies another man as the father. Compare ch. 42, see. 1, § 18-25-126(1)(e)(III), 1991 Colo. Sess. Laws 248, with ch. 168, see. 1, § 18-25-126(1)(h), 2003 Colo. Sess. Laws 1240.
The parties do not contend that these legislative changes have any effect on the analysis of the appropriate burden of proof. However, as described below, we conclude that the changes have some effect.
D. The Proper Burden of Proof for Resolving Competing Presumptions
Several Colorado appellate decisions, including N.4.H., recognize that evidence must be clear and convincing to rebut any established presumptions of paternity. However, the parties do not cite, and our research has not found, any decisions that discuss what burden of proof should be applied to resolve competing presumptions based on the weightier considerations of policy and logic.
1. Authority Supporting the Preponderance Standard
Normally, notwithstanding contrary provisions of law, the burden of proof in civil cases is a preponderance of the evidence. § 183-25-127(1), C.R.S.2011.
The plain meaning of the language used in section 19-4-105(2)(a)-'"the weightier considerations of policy and logic"-is consistent with the preponderance standard. "Weightier" considerations of policy and logic are those that have more "relative importance or authority" or more "power to influence the judgment." See Webster's Third New International Dictionary 769, 1124, 1469, 2598 (2002)(defining "weight"; defining the suffix "ier" in terms of the word "more"). By determining which considerations are weightier, a trial court essentially determines which ones are "more probable" to be in the child's best interests, as opposed to those that are "highly probable." See Page v. Clark, 197 Colo. 806, 318, 592 P.2d 792, 800 (1979) (con*669trasting definitions of "preponderance of the evidence" and "clear and convincing evidence").
This interpretation of the statute is given some support by the three Colorado appellate decisions that generally address the burden of proof in paternity cases. In McCoy v. People, 165 Colo. 407, 413, 489 P.2d 347, 350 (1968), our supreme court did so in one sentence:
The trial court's instruction to the effect that [a child's mother] must prove paternity by a preponderance of the evidence, rather than by clear and convincing evidence, correctly stated the law in this regard.
Cf. In re Estate of Eichart, 179 Colo. 142, 145, 500 P.2d 363, 365 (1972) (supreme court assumed burden of proving paternity in a proceeding involving "a question of heirship" was clear and convincing evidence; McCoy distinguished because it was a paternity case).
In C.K.A. v. M.S., 695 P.2d 785, 787 (Colo.App.1984), and People in Interest of S.E.G., 934 P.2d 920, 922 (Colo.App.1997), divisions of this court cited McCoy. The only elaboration on McCoy's general statement is found in S.E.G., where the division stated that the preponderance standard applied because paternity cases are "civil in nature." S.E.G., 934 P.2d at 922. None of these opinions mentioned or analyzed the statutory reference to the "weightier considerations of policy and logic."
2. Authority Supporting the Clear and Convincing Standard
Parents "have a fundamental liberty interest in the care, custody, and control of their children." In re D.I.S., 249 P.3d 775, 780 (Colo.2011); accord Troxel v. Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000). When a court decision will effectively eliminate or weaken familial bonds by terminating parental rights, or denying custody, parents must receive fundamentally fair procedures. Santosky v. Kramer, 455 U.S. 745, 7583, 102 S.Ct. 1888, 71 L.Ed.2d 599 (1982); D.I.S., 249 P.3d at 781-82.
One fundamentally fair procedure that protects parents' fundamental liberty interests is the use of the clear and convincing standard. See In re Parental Responsibilities of B.J., 242 P.8d 1128, 1188-85 (Colo.2010) (when a nonparent seeks primary care of a child, the presumption that the parent has the first and prior right to primary care may be rebutted only by clear and convincing evidence); In re Parental Responsibilities of Reese, 227 P.3d 900, 908 (Colo.App.2010)(when nonparent seeks allocation of parental responsibilities against parent's wishes, parent's liberty interest in child not infringed "when the parent's determination regarding the best interests of the child is overcome by clear and convincing proof of relevant factors"); Im re Adoption of C.A., 137 P.3d 318, 328 (Colo.2006) (in grandparent visitation case, grandparent must show, by clear and convincing evidence, that parental determinations are not in child's best interests, and that grandparent visitation schedule is in child's best interests); In re R.H.N., 710 P.2d 482, 488 n. 5 (Colo.1985) ("Due process prohibits a state from severing a natural parent's rights in the relationship with the parent's child absent clear and convincing evidence supporting the grounds for termination."); People in Interest of A.M.D., 648 P.2d 625, 635 (Colo.1982) (applying clear and convincing standard adequately protects basic interests of the natural parent and child in termination of parental rights case); In re Parental Responsibilities of E.S., 264 P.3d 628, 627 (Colo.App.2011) (allocation of parental rights in temporary guardianship requires finding by clear and convincing evidence that doing so is in child's best interests); but see D.I.S., 249 P.3d at 785-86 (preponderance standard applies to termination of guardianship by consent of the parent, because, in part, it does not "involve termination of all parental rights"); L.L. v. People, 10 P.3d 1271, 1277-78 (Colo.2000)(preponderance standard applies to adjudicatory stage of dependency and neglect proceedings because employing a greater standard could make it harder to protect children, reduce the likelihood of viable solutions, and increase the prospect of friction between parents and the state).
*670Several statutes in the Children's Code require a finding, based on the clear and convincing standard, that a proposed result is in the child's best interests. § 19-3-604(1), C.R.S.2011 (termination of parent-child relationship); § 19-3-708, C.R.S.2011 (placement of a child less than six years old in a permanent home); § 19-5-108.7(6), C.R.S.2011 (continued participation in proceedings by parent who has not replied to notice); § 19-5-104(7)(a), C.R.S.2011 (revocation of relinquishment of a child); § 19-5-105(3.1), C.R.S.2011 (termination of parental rights in course of adoption proceedings); § 19-5-214(2), C.R.S.2011 (final decree of adoption).
8. Resolution
We conclude that a trial court should determine the weightier considerations of policy and logic by employing the preponderance standard for the following reasons.
1. The legislature has stated generally that the preponderance standard is the burden of proof in civil cases, section 18-25-127(1), and paternity cases are civil cases, SK.G., 984 P.2d at 922.
2. By using the word "weightier," the plain language of section 19-4-105(2)(a) indicates that the preponderance standard applies.
3. Our supreme court and two divisions of this court have stated that the preponderance standard applies to paternity cases. See People v. Smith, 183 P.3d 726, 729 (Colo.App.2008) (Colorado Court of Appeals is bound by decisions of Colorado Supreme Court).
4. The use of the preponderance standard most effectively furthers our supreme court's direction in N.A.H. that a trial court must consider the best interests of the child when determining the weightier considerations of policy and logic See also § 19-1-102(2); L.L., 10 P.3d at 1277-78; C.S., 83 P.3d at 685. Applying this authority, we conclude that employing the clear and convincing standard at this point of the decision-making process would make it harder to promote the child's best interests and reduce the prospect of a viable solution because this elevated standard of proof would (a) put greater weight on the rights of the presumed fathers than those of the child, when "it is the child who has the most at stake in a paternity proceeding," N.A.H., 9 P.3d at 364; (b) change the focus of the analysis to the interests of the presumed fathers, even though "[in] some cases, the child's best interests may not match the best interests of any of the adults involved," id. at 365; and (c) make it more difficult to determine which presumed father should become the legal one, lessening the prospect of a workable result.
5. The cases cited above, such as A.M.D., which require the clear and convincing standard, recognize the fundamentally important legal rights of parents. In paternity cases, the goal of the proceeding is to determine whether a man is a child's legal parent. Until that issue has been resolved, presumptive fathers are not yet parents. See N.A.H., 9 P.3d at 360; Ohr, 97 P.3d at 357. Thus, they are not entitled to the same due process protections that are given to parents by use of the clear and convincing standard. This reasoning is consistent with our supreme court's decisions in cases such as B.J., Reese, and C.A., in which nonparents were required to provide clear and convincing evidence to overcome the rights of parentis Cf. H.S. v. N.S., 173 Cal.App.4th 1181, 1140-41, 98 Cal.Rptr.3d 470, 476-77 (2009) (when resolving custody dispute between natural parent and nonparent-de fac-to parent, removing child from de facto parent's "long-standing stable home where the child's physical and emotional needs are met" creates a clear and convincing rebuttable presumption of harm to a child, which a natural parent can rebut by a preponderance of the evidence; this statutory arrangement of a presumption based on clear and convincing evi*671dence to overcome the natural parent's rights, and allowing the natural parent to rebut the presumption in favor of the nonparent by a preponderance of the evidence, satisfies due process).
6. Presumptions of paternity can only be rebutted by clear and convincing evidence. The use of this standard provides the rights of presumed fathers with sufficient protection, see, e.g., R.H.N., 710 P.2d at 488 n. 5. Because, as we recognize above, presumed fathers are not parents, it is unnecessary to repeat this standard when deciding which presumptions are weightier.
7. We recognize that the presumption of legitimacy has historically been given significant weight. See W.C. in Interest of A.M.K., 907 P.2d 719, 722 (Colo.App.1995)("The public policy of Colorado favors legitimacy."). However, NAH. made clear that the legislature had not established any presumptions as conclusive, and that, based on the facts of the case, (a) any of them, including the presumptions of legitimacy and biology, may be rebutted; and (b) none of them automatically controls the analysis of which presumption is weightier, N.A.H., 9 P.3d at 361; see also id. at 357 ("a question of paternity is not automatically resolved by biological testing").
8. The legislature's 2008 amendment to section 19-4-105(2)(a) demonstrates its intent to reinforce the holding of NAH. It does so by focusing the analysis of the weightier considerations of policy and logic on specific factors that involve the child's best interests. Of the eight specific factors, at least five of them emphasize considerations directly applicable to the child. § 19-4-105(2)(a)(ID), (IV)-(V1), (VIII). These same factors are found in section 608(b) of the 2000 UPA, which directs courts to evaluate the "best interest" of the child when deciding whether to deny a motion requesting genetic testing. This amendment therefore makes clear that the legislature intended that the process of weighing considerations of policy and logic must emphasize the child's best interests over the interests of the presumptive fathers, which are inherent in the presumptions of paternity.
9. The legislature's 2008 amendments to section 18-25-126 also demonstrate its intent to reinforce N.A.H.'s holding. Those changes (a) moderated the effect of the results of genetic tests on the presumption of legitimacy; (b) established clearer parameters for the presumption of biology based on genetic testing; and (c) lim"ited the kinds of evidence that can be used to rebut the presumption of biology based on such tests. We do not interpret these modifications as evidence of the legislature's intent to elevate the presumption of biology to conclusive status. Rather, these alterations support our view that the process of rebutting presumptions focuses upon the presumption itself: for example, can a man presumed to be the biological father overcome the presumption of paternity by providing a genetic test that excludes him, or that identifies another man, as the father? However, onee that presumption is established and is not subsequently rebutted, the issue turns to whether there are competing presumptions and how that competition should be resolved. See N.A.H., 9 P.3d at 362 ("[Ilt is evident from the statutory scheme as a whole that presumptions of fatherhood can be the starting point for an adjudication of paternity, not the end of the ingqui-ry.").
10. Finally, the combination of the previous nine reasons leads us to reject husband's argument that employing the preponderance standard would render section 19-4-105(2) unconstitutional.
We recognize that our reasoning is somewhat different from the district court's. *672For example, we respectfully disagree with the district court's conclusion that section 19-4-105(2)(a) is ambiguous because we conclude that the plain language of the statute is clear. See W. Fire Truck, Inc., 134 P.3d at 573. Nonetheless, we may affirm on grounds different from those employed by the district court. See Negron v. Golder, 111 P.3d 588, 542 (Colo.App.2004).
IIL Conclusion
In his brief, husband "emphasizes that he is not asking for any ruling beyond an establishment of the proper standard of proof [and] ... seeks only a retrial under the proper evidentiary standard." We have now, after conducting our de novo review, resolved the narrow issue that husband has asked us to decide.
Therefore, the judgment is affirmed.
Judge FOX concurs.
Judge GRAHAM dissents.